Citation Nr: 1100018	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent 
for arthritis of the right knee.  

4.  Entitlement a total disability rating for compensation based 
on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from December 1960 
to April 1971 and from July 1972 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which in part, denied entitlement to the increased 
disability ratings claimed by the Veteran.  A September 2008 
rating decision, in part, denied entitlement to TDIU.  

In November 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Veteran requested withdrawal of the appeal with 
respect to the issues involving increased disability ratings for 
degenerative disc disease of the lumbar spine, radiculopathy of 
the left lower extremity, and arthritis of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a disability 
rating in excess of 40 percent for degenerative disc disease of 
the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for a disability 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal for a disability 
rating in excess of  20 percent for arthritis of the right knee 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

At his November 2010 hearing the Veteran requested to withdraw 
his appeal with respect to the issues involving increased 
disability ratings for degenerative disc disease of the lumbar 
spine, radiculopathy of the left lower extremity, and arthritis 
of the right knee.  He indicated that he only desired to continue 
with the appeal with respect to the issue of TDIU.  This serves 
to withdraw these three issues on appeal before the Board.  There 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these three issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
respect to these issues, and dismissal is warranted.


ORDER

The appeal for a disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine is dismissed.

The appeal for a disability rating in excess of 10 percent for 
radiculopathy of the left lower extremity is dismissed.  

The appeal for a disability rating in excess of 20 percent for 
arthritis of the right knee is dismissed.  


REMAND

The applicable criteria provide a total rating based on 
individual unemployability (TDIU) where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (2010).  

The Veteran's service-connected disabilities result in combined 
80 percent disability rating.  His service-connected degenerative 
disc disease of the lumbar spine is rated at a 40 percent 
disability rating.  Accordingly, the veteran meets the threshold 
rating criteria for consideration for a TDIU rating under 38 
C.F.R. § 4.16(a).

The Veteran primarily asserts that his service-connected 
musculoskeletal disabilities render him unemployable.  The 
evidence of record is equivocal as to whether the Veteran's 
service-connected disabilities alone render him unemployable.  
Specifically, September 2008 VA examination report indicates that 
the Veteran is not employable in jobs requiring physical work 
because of his service-connected and nonservice connected 
disabilities.  However, review of the rating decisions only 
indicates the presence of two minor nonservice connected 
disabilities.  A subsequent VA Compensation and Pension 
examination report dated March 2010 did not offer an opinion as 
to the Veteran's employability.  Accordingly, additional VA 
examination of the Veteran is warranted. 

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  The veteran should be accorded the 
appropriate VA examination to determine 
employability.  The report of examination 
should include a detailed account of all 
manifestations of all service-connected 
disabilities found to be present.  All 
necessary tests should be conducted.  If 
the examiner determines that specialized 
examination is required to assess the 
Veteran's service-connected 
musculoskeletal disabilities, then the 
appropriate examination(s) should be 
ordered.  

The examiner should review the evidence of 
record and provide an opinion as to 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service- connected 
disabilities alone.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

2.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination reports do not include adequate 
responses to the opinions requested, they 
must be returned for corrective action.  38 
C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

3.  Following the above, readjudicate the 
Veteran's claim for TDIU.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


